In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (Minardo, J.), dated June 29, 1999, which, upon a jury verdict in favor of the defendants and against him, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff, the defendants’ tenant, was injured when he fell from a ladder he had borrowed from them. At the time of the accident, the plaintiff was standing on a step of the ladder which had a warning label indicating that the user should not stand there. However, the label had been partially obliterated by an accumulation of paint and spackle.
At trial, the plaintiff sought to have an expert testify concerning standards for the care and maintenance of a ladder, and the reason for the presence of the warning labels. The trial court precluded the testimony on the ground that there was sufficient evidence before the jury to resolve the issues, and that the offered testimony concerned matters within the ordinary knowledge and experience of the jury. Given the evidence already elicited from the witnesses, the trial court properly exercised its discretion in precluding the testimony (see, People v Keindl, 68 NY2d 410, 423; Fortunato v Dover Union Free School Dist., 224 AD2d 658, 659; People v Randt, 142 AD2d 611, 614). Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.